Jackson, Justice.
The law of this case was fully settled by this court in 58 Ga., 369. A new trial was granted then purely upon an error of law in the charge of the court, and the judgment of the court below was reversed upon that ground.
The verdict is again for Mrs. Schley ; but the judge who presided on this last trial being dissatisfied therewith, has granted a new trial, and it must have been granted by him because, in his judgment, it was decidedly against the weight of the evidence. The rule for this court is, that it will not interfere in the grant of a first new trial upon this ground, unless it be made plainly to appear to us that the presiding judge has abused the discretion the law gives him. See *10054 Ga., 611, 692, 499, 500, 494; 55 Ib., 416, 558; 56 Ib., 83, 249, 398, 453, 468, 563, and many more. ¥e cannot say that he has done so in this case.
Judgment affirmed.